Citation Nr: 0723610	
Decision Date: 07/31/07    Archive Date: 08/14/07

DOCKET NO.  06-24 907	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUE

Entitlement to special monthly compensation based on a need 
for regular aid and attendance or on housebound status.


REPRESENTATION

Appellant represented by:  William T. Smitherman, Attorney-
at-Law


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1950 to March 
1952.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of an August 2003 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Providence, 
Rhode Island.

In May 2007 the veteran presented testimony at a Travel Board 
hearing before the undersigned Veterans Law Judge.  A 
transcript of the hearing is of record.


FINDINGS OF FACT

1.  All evidence necessary to decide the claim addressed in 
this decision has been obtained.

2.  The veteran's service-connected generalized anxiety 
disorder is rated as 100 percent disabling. 

3.  The veteran is not blind nor is he institutionalized in a 
nursing home on account of physical or mental incapacity.

4.  While the veteran requires some assistance with 
activities of daily living, the medical evidence does not 
show that the veteran's service-connected generalized anxiety 
disorder is so disabling as to render him unable to care for 
his daily personal needs or protect himself from the hazards 
and dangers of daily living without care or assistance on a 
regular basis, nor does the service-connected disability 
confine him to his immediate premises.




CONCLUSION OF LAW

The criteria for special monthly compensation based on the 
need for regular aid and attendance or on housebound status 
have not been met.  38 U.S.C.A. §§ 1114, 5107 (West 2002); 38 
C.F.R. §§ 3.350, 3.352 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R § 3.159, amended VA's duties 
to notify and to assist a claimant in developing information 
and evidence necessary to substantiate the claim.

Duty to Notify

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate the claim, which information and evidence VA 
will obtain, and which information and evidence the claimant 
is expected to provide.  Under 38 C.F.R. § 3.159, VA must 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.

The VCAA notice requirements apply to all five elements of a 
service connection claim.  The five elements are: 1) veteran 
status; 2) existence of a disability; (3) a connection 
between the veteran's service and the disability; 4) degree 
of disability; and 5) effective date of the disability.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The VCAA notice, as required by 38 U.S.C.A. § 5103(a), must 
be provided to a claimant before the initial unfavorable 
adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 
112 (2004).

The RO provided pre-adjudication and post-adjudication VCAA 
notice by letters, dated in March 2003 and October 2006.  The 
veteran was informed of the type of evidence needed to 
substantiate the claim of special monthly compensation based 
on a need for regular aid and attendance or on housebound 
status, namely: medical evidence that his service-connected 
disability causes him to need aid and attendance of another 
person in performing activities of daily living, or causes 
him to be severely impaired or permanently housebound.  The 
veteran was informed that VA would obtain service records, VA 
records, and records of other Federal agencies, and that he 
could submit other records not in the custody of a Federal 
agency, such as private medical records, or with his 
authorization VA would obtain any such records on his behalf.  
He was also asked to submit evidence, which would include 
that in his possession, in support of his claim.  The notice 
included the degree of disability assignable and the general 
provision for the effective date of the claim. 

As for the content of the VCAA notice, the documents 
substantially complied with the specificity requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate a claim and the relative duties of 
VA and the claimant to obtain evidence); of Charles v. 
Principi, 16 Vet. App. 370 (2002) (identifying the document 
that satisfies VCAA notice); of Pelegrini v. Principi, 
18 Vet. App. 112 (2004) (38 C.F.R. § 3.159 notice); of 
Dingess v. Nicholson, 19 Vet. App. 473 (notice of the 
applicable elements). 

To the extent that notice of the degree of disability 
assignable was provided after the initial adjudication, the 
timing of the notice did not comply with the requirement that 
the notice must precede the adjudication.  As the claim for 
special monthly compensation is denied, no effective date can 
be awarded as a matter of law and therefore there is no 
possibility of any prejudice to the veteran with respect to 
the timing error.  Sanders v. Nicholson, No. 06-7001 (Fed. 
Cir. May 16, 2007).  

Duty to Assist

Relevant to its obligation to assist a claimant, VA has also 
made reasonable efforts to identify and obtain relevant 
records in support of the claim.  38 U.S.C.A.§ 5103A (a), (b) 
and (c).  The RO has obtained the veteran's medical records.  
The veteran has not identified any additionally available 
evidence for consideration in his appeal.  Further, VA has 
conducted necessary medical inquiry in an effort to 
substantiate the claim.  38 U.S.C.A.§ 5103A(d).  The veteran 
was afforded VA examinations to evaluate the nature and 
severity of the disability at issue in relation to his claim 
for special monthly compensation.  As there is no indication 
of the existence of additional evidence to substantiate the 
claim, the Board concludes that the duty-to-assist provisions 
of the VCAA have been complied with.

Laws and Regulations

A veteran will be considered in need of regular aid and 
attendance if he or she: (1) is blind or so nearly blind as 
to have corrected visual acuity of 5/200 or less, in both 
eyes, or concentric contraction of the visual field to 5 
degrees or less; or (2) is a patient in a nursing home 
because of mental or physical incapacity; or (3) establishes 
a factual need for aid and attendance under the criteria set 
forth in 38 C.F.R. § 3.352(a).  See 38 C.F.R. § 3.351(c).

If a veteran, as the result of service-connected disability, 
is so helpless as to be in need of regular aid and 
attendance, an increased rate of compensation (special 
monthly compensation) is payable.  38 U.S.C.A. § 1114(l); 38 
C.F.R. § 3.350(b).  The following will be accorded 
consideration in determining the need for regular aid and 
attendance: Inability of claimant to dress or undress 
himself, or to keep himself ordinarily clean and presentable; 
frequent need of adjustment of any special prosthetic or 
orthopedic appliance which by reason of the particular 
disability cannot be done without aid (this will not include 
the adjustment of appliances which normal persons would be 
able to adjust without aid, such as supports, belts, lacing 
at the back, etc.); inability of claimant to feed himself 
through loss of coordination of upper extremities or through 
extreme weakness; inability to attend to the wants of nature; 
or incapacity, physical or mental, requiring care or 
assistance on a regular basis to protect the claimant from 
hazards or dangers incident to his daily environment.  It is 
not required that all of the disabling conditions enumerated 
in this paragraph be found to exist before a favorable rating 
may be made.  The particular personal functions which the 
veteran is unable to perform should be considered in 
connection with his condition as a whole.  It is only 
necessary that the evidence establish that the veteran is so 
helpless as to need regular aid and attendance, not that 
there be a constant need.  Determinations that the veteran is 
so helpless, as to be in need of regular aid and attendance, 
will not be based solely upon an opinion that the claimant's 
condition is such as would require him to be in bed.  They 
must be based on the actual requirement of personal 
assistance from others.  38 C.F.R. § 3.352 (a).

Special monthly compensation may also be paid if a veteran 
has a single service-connected disability rated 100 percent 
and either (1) has additional service-connected disability or 
disabilities ratable at 60 percent, separate and distinct 
from the 100 percent service-connected disability and 
involving different anatomical segments or bodily systems; or 
(2) is permanently housebound by reason of service-connected 
disabilities.  Permanently housebound means the veteran is 
substantially confined, as a direct result of service-
connected disabilities, to his dwelling or the immediate 
premises (or, if institutionalized, to the ward or clinical 
areas), and it is reasonably certain that the disabilities 
and resultant confinement will continue throughout his 
lifetime.  38 U.S.C.A. § 1114(s); 38 C.F.R. § 3.350(i).

Analysis

In February 2002, the veteran was granted service connection 
for a generalized anxiety disorder, which is rated at 100 
percent disabling.  

The veteran has both a service-connected disability and 
nonservice-connected disabilities that contribute to his 
considerable overall impairment.  Other conditions 
contributing to his impairment for which service connection 
has not been established include: hypertension, 
hyperlipidemia, status post-traumatic fracture of the left 
hip with repair, status post-traumatic fracture of the right 
kneecap with repair by wiring, osteoarthritis, blindness in 
one eye and vascular problems.  In this case, the Board must 
consider only the effects of service-connected disability for 
the issue at hand.  38 U.S.C.A. § 1114.   

In essence, the veteran contends that he is entitled to 
special monthly compensation on the basis of being in need of 
aid and attendance because he is no longer able to care for 
himself as a result of his service-connected generalized 
anxiety disorder.  He has specifically stated that he is 
unable to perform certain activities of daily living, such as 
driving and mowing the lawn.  The veteran asserts that he is 
unable to administer his own finances.  He sometimes has to 
be reminded to shower, brush his teeth, and take his 
medication.  Additionally, he and his wife claim that the 
veteran cannot be left alone and depends on his wife to drive 
him everywhere, including to medical appointments.  The 
veteran complains of easy fatigue, lack of motivation, 
irritation, panic attacks, nervous shaking, anxiety, 
difficulty concentrating and problems with his memory. 

The post-service medical records reflect that the veteran 
suffers from panic attacks, anxiety, irritability and lack of 
motivation.  The records also documented poor compliance with 
intake of medication.  

The veteran underwent a neuropsychological evaluation in 
September 2006.  He complained of anxiety, irritability, 
memory problems and decreased motivation. The examiner noted 
mild deficiencies in complex attention, higher level 
executive functioning and in coding.  However, the examiner 
indicated that the results were not severe enough to warrant 
a diagnosis of dementia.   

In support of the veteran's claim, his wife submitted 
statements and testified that he requires her assistance for 
routine activities of daily living as a result of his 
physical limitations, as well as his service-connected 
anxiety disorder.  She stated that the veteran needs her to 
remind him to take his medication.  She must assist him in 
cleaning, feeding, and clothing himself.  

In February 2003, the veteran underwent an aid and attendance 
or housebound VA examination.  The veteran and his wife 
related that when he last drove in 1999, he was involved in a 
motor vehicle accident that resulted in multiple broken 
bones, to include the right knee and the left hip.  The 
examiner observed that the veteran was able to walk with a 
walker, and he was mostly able to dress himself and leave the 
home unrestricted at any time.  The examiner determined that 
the veteran was not permanently bedridden and was capable of 
managing benefits and payment.  The examiner indicated that 
the veteran was perfectly able to protect himself from the 
hazards and dangers of daily environment.  The examiner 
opined that there was no need for another human being to 
assist in activities of daily living.  

During an October 2006 mental disorders VA examination, the 
veteran reported that he was able to shave, dress and shower 
himself, although at times he needed assistance due to 
difficulty in bending.  The examiner concluded that the 
veteran did not meet the criteria for needing aid and 
attendance of another person or being house bound due to his 
service-connected disability.  

The Board finds that the overwhelming preponderance of the 
evidence is against a finding that the veteran is unable to 
dress or undress himself; keep himself ordinarily clean and 
presentable; feed himself through loss of coordination of 
upper extremities or through extreme weakness; or attend to 
the wants of nature due to service-connected disability.  
Similarly, the preponderance of the evidence is also against 
a finding that the veteran is incapacitated such that he 
requires care or assistance on a regular basis to protect him 
from hazards or dangers incident to his daily environment.  
In any event, the competent and probative medical and 
psychiatric evidence dated in recent years in the claims 
file, as described above, weighs against a finding of the 
need for aid and attendance, within the meaning of the 
applicable regulation, on any basis.  Colvin v. Derwinski, 1 
Vet. App 171 (1991) (the Board is prohibited from exercising 
its own independent judgment to resolve medical questions).

As noted above, special monthly compensation at the 
housebound rate may also be paid if a veteran has a single 
service-connected disability rated 100 percent and has 
additional service-connected disability or disabilities 
ratable at 60 percent, separate and distinct from the 100 
percent service-connected disability and involving different 
anatomical segments or bodily systems.  Although the 
veteran's anxiety disorder is rated 100 percent and he has no 
additional service-connected disabilities.

As to the question of housebound status, the medical evidence 
does not show that his anxiety disorder restricts him to his 
dwelling or immediate premises.  The Board is aware of Howell 
v. Nicholson, 19 Vet. App. 535, 540 (2006), wherein the 
United States Court of Appeals for Veterans' Claims (Court) 
held that the term "substantially confined" in 38 U.S.C.A. 
§ 1114(s) means that a claimant is restricted to his house 
except for medical treatment purposes.  

The veteran and his wife assert that he requires her to drive 
him everywhere.  However, the evidence shows that reasons 
other than his service-connected generalized anxiety disorder 
were cited to explain his driving restriction.  An April 2006 
report recorded complaints that the veteran's wife restricted 
his driving due to trust issues. 

In October 2006, the veteran reported that his wife took him 
out everyday for breakfast.  At the May 2007 hearing, the 
veteran and his wife related that occasionally they would go 
out to eat, shop, go to the bank or to go to church, although 
often times the veteran would wait in the car due to his 
inability to walk.  Here, it is clear and consistent with 
medical opinion of record that the veteran leaves the house 
for a variety of purposes.  It is evident that the veteran's 
activities are limited mostly by his physical limitations and 
reasons other than his service-connected anxiety disorder, 
and he is not restricted to his home as the result of his 
service-connected disability. 

In sum, the preponderance of the medical evidence is against 
a finding that the veteran's generalized anxiety disorder is 
so disabling as to render him unable to care for his daily 
personal needs or protect himself from the hazards and 
dangers of daily living without care or assistance on a 
regular basis, and the medical evidence does not show that 
his anxiety disorder confines him to his immediate premises.

Based upon the VA medical findings showing the veteran does 
not meet the criteria of 38 C.F.R. §§ 3.352(a) used in 
determining the need for regular aid and attendance, the 
Board finds that the evidence clearly weighs against 
entitlement to special monthly compensation based on a need 
for the regular aid and attendance of another person or on 
account of being housebound.

As the preponderance of the evidence is against the claim for 
special monthly compensation based on a need for the regular 
aid and attendance of another person or on account of being 
housebound, the benefit of the doubt rule does not apply, and 
the claim must be denied.  38 U.S.C.A. § 5107(b).


ORDER

Entitlement to special monthly compensation based on the need 
for the regular aid and attendance of another person or being 
housebound is denied.



____________________________________________
M. SABULSKY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


